NOTICE OF ALLOWABILITY
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In response to Examiner-Initiated interview, the claims have been further amended as provided below in the Examiner’s Amendment.
Claims 1-5, 7-12, 14-18 and 20 are herein allowed.

Examiner’s Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for the Examiner's Amendment was given confirmation by Applicant's representative, Mr. (David) Alex Tucker, on May 7, 2021.

Please further amend claims 1, 8 and 15, as follows:

Claim 1. (Currently Amended) A computer-implemented method for generating group-based sequential point-of-interest (POI) recommendations, the method comprising: 
determining, by a computer processor, a group of users; 

constructing, by the computer processor, a graph for the group of users, wherein the graph comprises a set of user nodes and a set of POI nodes, wherein each user node is associated with one or more POI nodes, and wherein the current group location is represented in the graph by a current POI node indicative of a current POI in a sequence of POIs, wherein the graph comprises a primitive user-POI bipartite graph;
creating a filled user-POI bipartite graph from the primitive user-POI bipartite graph by adding edges to the primitive user-POI bipartite graph, wherein all edges of the filled user-POI bipartite graph couple a single user node or the current POI node to a single POI node; 
performing, by the computer processor, an iterative process to determine the sequence of POIs to recommend to the group of users, wherein performing the iterative process comprises: 
converting the filled user-POI bipartite graph into a homogenous node type graph comprising a center node, the set of user nodes, and a set of second edges comprising one or more inner edges and one or more outer edges, wherein the center node comprises the current POI node, coupling the current POI node to each respective user node of the set of users nodes by a respective inner edge of the one or more inner edges and coupling each respective user node to a second user node by a respective outer edge of the one or more outer edges such that  all second edges couple a single user node to the current POI node or to another user node, 
wherein an inner edge between the center node and a respective user node comprises a second POI that satisfies both a user-to-POI relationship comprising a preference by the respective user associated with the user node for the second POI and a POI-to-POI relationship comprising a sequence preference of other users for selecting the second POI after visiting the current POI, and wherein an outer edge between two respective user nodes encodes only a user-to- user relationship;
generating a minimum spanning tree from the homogenous node type graph; 
determining, by the computer processor, a new current POI in the sequence of POIs based at least in part on the minimum spanning tree; 
presenting, by the computer processor, an indication of the new current POI to the group of users; 
updating, by the computer processor, the current input context; 
modifying, by the computer processor, the graph to obtain a modified graph, wherein modifying the graph comprises replacing the node indicative of the current POI with a node indicative of the new current POI; and 
repeating, by the computer processor, the iterative process until stopping criteria is met.

Claim 8. (Currently Amended) A system for generating group-based sequential point-of-interest (POI) recommendations, the system comprising: 
at least one memory storing computer-executable instructions; and at least one processor configured to access the at least one memory and execute the computer-executable instructions to:
determine a group of users; 

construct a graph for the group of users, wherein the graph comprises a set of user nodes and a set of POI nodes, wherein each user node is associated with one or more POI nodes, and wherein the current group location is represented in the graph by a current POI node indicative of a current POI in a sequence of POIs, wherein the graph comprises a primitive user-POI bipartite graph;
creating a filled user-POI bipartite graph from the primitive user-POI bipartite graph by adding edges to the primitive user-POI bipartite graph, wherein all edges of the filled user-POI bipartite graph couple a single user node or the current POI node to a single POI node; 
perform an iterative process to determine the sequence of POIs to recommend to the group of users, wherein the at least one processor is configured to perform the iterative process by executing the computer-readable instructions to: 
converting the filled user-POI bipartite graph into a homogenous node type graph comprising a center node, the set of user nodes, and a set of second edges comprising one or more inner edges and one or more outer edges, wherein the center node comprises the current POI node, coupling the current POI node to each respective user node of the set of users nodes by a respective inner edge of the one or more inner edges and coupling each respective user node to a second user node by a respective outer edge of the one or more outer edges such that  all second edges couple a single user node to the current POI node or to another user node, 
inner edge between the center node and a respective user node comprises a second POI that satisfies both a user-to-POI relationship comprising a preference by the respective user associated with the user node for the second POI and a POI-to-POI relationship comprising a sequence preference of other users for selecting the second POI after visiting the current POI, and wherein an outer edge between two respective user nodes encodes only a user-to- user relationship;
generating a minimum spanning tree from the homogenous node type graph; 
determine a new current POI in the sequence of POIs based at least in part on the minimum spanning tree; 
present an indication of the new current POI to the group of users; 
update the current input context; 
modify the graph to obtain a modified graph, wherein modifying the graph comprises replacing the node indicative of the current POI with a node indicative of the new current POI; and 
repeat the iterative process until stopping criteria is met.

Claim 15. (Currently Amended) A computer program product for generating group-based sequential point-of-interest (POI) recommendations, the computer program product comprising a non- transitory storage medium readable by a processing circuit, the storage medium storing instructions executable by the processing circuit to cause a method to be performed, the method comprising:
determining a group of users; 

constructing a graph for the group of users, wherein the graph comprises a set of user nodes and a set of POI nodes, wherein each user node is associated with one or more POI nodes, and wherein the current group location is represented in the graph by a current POI node indicative of a current POI in a sequence of POIs, wherein the graph comprises a primitive user-POI bipartite graph;
creating a filled user-POI bipartite graph from the primitive user-POI bipartite graph by adding edges to the primitive user-POI bipartite graph, wherein all edges of the filled user-POI bipartite graph couple a single user node or the current POI node to a single POI node; 
performing an iterative process to determine the sequence of POIs to recommend to the group of users, wherein performing the iterative process comprises: 
converting the filled user-POI bipartite graph into a homogenous node type graph comprising a center node, the set of user nodes, and a set of second edges comprising one or more inner edges and one or more outer edges, wherein the center node comprises the current POI node, coupling the current POI node to each respective user node of the set of users nodes by a respective inner edge of the one or more inner edges and coupling each respective user node to a second user node by a respective outer edge of the one or more outer edges such that  all second edges couple a single user node to the current POI node or to another user node, 
wherein an inner edge between the center node and a respective user node comprises a second POI that satisfies both a user-to-POI relationship comprising a preference by the respective user associated with the user node for the second POI and a POI-to-POI relationship comprising a sequence preference of other users for selecting the second POI after visiting the current POI, and wherein an outer edge between two respective user nodes encodes only a user-to- user relationship;
generating a minimum spanning tree from the homogenous node type graph; 
determining a new current POI in the sequence of POIs based at least in part on the minimum spanning tree; 
presenting an indication of the new current POI to the group of users; 
updating the current input context; 
modifying the graph to obtain a modified graph, wherein modifying the graph comprises replacing the node indicative of the current POI with a node indicative of the new current POI; and 
repeating the iterative process until stopping criteria is met.

REASONS FOR ALLOWANCE
The following is the Examiner's statement of Reasons for Allowance:
All rejections for 35 USC 101 and 35 USC 103 have been withdrawn in view of the Applicant’s Amendments and Arguments submitted on 4/23/2021 and Examiner’s Amendment provided above.
With respect to 35 USC 101, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as a whole, presents a distinct invention including additional elements beyond the judicial exception that integrate the judicial exception into a practical 
With respect to 35 USC 103, the closest prior art of record does not anticipate nor render obvious the combination of limitations claimed in this application for independent claims 1, 8 and Anon (Non-Patent Literature; "A Method for Social and Location-aware group sequential recommendation" IP.COM PRIOR ART DATABASE TECHNICAL DISCLOSURE PAPER NO. IPCQM00025266D, https://ip.com/IPCQM/000252662) and Minal (Non-Patent Literature; G. M. Minal and D. R. Patil, "Learning collective behavior of social media using minimum spanning tree algorithm." 2015 2nd International Conference on Electronics and Communication Systems (ICECS), Coimbatore. 2015. pp. 461-465), and Christoforidis (Non-Patent Literature; G. Christoforidis, P. Kefalas, A. Papadopoulos and Y. Manolopoulos, "Recommendation of Points-of-Interest Using Graph Embeddings," 2018 IEEE 5th International Conference on Data Science and Advanced Analytics (DSAA), Turin, Italy, 2018, pp. 31-40). 
Anon discloses recommending points-of-interest to users using a bi-partite graph but does not however disclose construction of a homogenous node type graph from a filled bi-partite graph as currently amended, wherein the homogenous node type graph is constructed with a set of second edges which are additionally unique than those found in the filled bipartite graph by coupling the current POI node to each respective user node of the set of users nodes by a respective inner edge of the one or more inner edges and coupling each respective user node to a second user node by a respective outer edge of the one or more outer edges at each iteration of the iterative process to update the current POI with a new current POI node based on updated current input context including group location and modifying the graph and presenting the new current POI to the group of users.  Thus, the claimed invention provides a significant improvement that the closest prior art of record does not anticipate nor render obvious.
Minal discloses a collective social media predicting system in a social network using a minimum spanning tree, however it is not from the converted homogenous node type graph which is constructed with second edges which are different than those found in the filled bipartite graph by coupling the current POI node to each respective user node of the set of users nodes by a respective inner edge of the one or more inner edges and coupling each respective user node to a second user node by a respective outer edge of the one or more outer edges at each iteration of the iterative process, and update the current POI with a new current POI node.  Thus, the claimed invention provides a significant improvement that the closest prior art of record does not anticipate nor render obvious.
Christoforidis discloses unified model for POI recommendations, including graph embeddings of users and POIs and POI-to-POI bipartite graph nodes, however the model does not convert the filled user-POI bipartite graph into a homogenous node type graph comprising a center node, the set of user nodes, and a set of second edges comprising one or more inner edges and one or more outer edges using a reiterative process, wherein the center node comprises the current POI node, coupling the current POI node to each respective user node of the set of users nodes by a respective inner edge of the one or more inner edges and coupling each respective user node to a second user node by a respective outer edge of the one or more outer edges such that  wherein all second edges couple a single user node to the current POI node or to another user node, wherein an inner edge between the center node and a respective user node comprises a second POI that satisfies both a user-to-POI relationship comprising a preference by the respective user associated with the user node for the second POI and a POI-to-POI relationship comprising a sequence preference of other users for selecting the second POI after visiting the 
Based on additional updated prior art consulted, Zhang (U.S. 2018/0137204) discloses systems and methods of updating a database of points of interest and recommending personalized contents to the target user based on historical data and other information on points of interests.  However, it does not provide the reiterative process of a construction of a homogenous node type graph from a filled bi-partite graph as currently amended, wherein the homogenous node type graph is constructed with second edges having inner and outer edges which are different than those found in the filled bipartite graph at each iteration of the iterative process to update the current POI with a new current POI node based on modifying the graph and presenting the new current POI.   Thus, the claimed invention provides a significant improvement that the closest prior art of record does not anticipate nor render obvious.
Based on additional updated prior art consulted, Xu (Non-Patent Literature; Q. Xu, J. Wang and B. Xiao, "Personalized location recommendation for location-based social networks," 2017 IEEE/CIC International Conference on Communications in China (ICCC), 2017, pp. 1-6, doi: 10.1109/ICCChina.2017.8330459) discloses a location-based social network recommendation system including user preference, social influence and geographical influence taken into consideration to recommend point-of-interests using spatial matrix clustered hierarchically, however it does not provide the construction of a homogenous node type graph from a filled bi-
Consequently, none of the prior art of record, alone or in any combination disclose or render obvious:
performing, by the computer processor, an iterative process to determine the sequence of POIs to recommend to the group of users, wherein performing the iterative process comprises: converting the filled user-POI bipartite graph into a homogenous node type graph comprising a center node, the set of user nodes, and a set of second edges comprising one or more inner edges and one or more outer edges, wherein the center node comprises the current POI node, coupling the current POI node to each respective user node of the set of users nodes by a respective inner edge of the one or more inner edges and coupling each respective user node to a second user node by a respective outer edge of the one or more outer edges such that all second edges couple a single user node to the current POI node or to another user node, wherein an inner edge between the center node and a respective user node comprises a second POI that satisfies both a user-to-POI relationship comprising a preference by the respective user associated with the user node for the second POI and a POI-to-POI relationship comprising a sequence preference of other users for selecting the second POI after visiting the current POI, and wherein an outer edge between two respective user nodes encodes only a user-to- user relationship; determining a new current POI in the sequence of POIs based at least in part on the minimum spanning tree; and presenting an indication of the new current POI to the group of users,  in combination with other limitations of independent claims 1, 8 and 15.

Furthermore, the prior art of record does not anticipate nor render obvious the combination of limitations claims for claims  2-5, 7, 9-12, 14, 16-18 and 20 due to their respective dependencies to  independent claims 1, 8 and 15 allowed as recited above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  For sending applicant-initiated interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Communications via Internet email are at the discretion of the Applicant by filing an Authorization for Internet Communication.  The Examiner's general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629                                                  	
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629